Citation Nr: 1419704	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  14-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of prostate cancer status post radical prostatectomy, to include as secondary to ionizing radiation exposure during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer residuals.  The Veteran timely appealed that decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board notes that the Veteran had prostate cancer diagnosed in 1995 and had a radical prostatectomy at that time.  On appeal, he has averred that his prostate cancer was the result of ionizing radiation exposure during Operation CASTLE while on the U.S.S. Renshaw, DDE 149, during his military service.  The Veteran's participation in Operation CASLTE has been verified.  

The Board notes that updated dose estimates for Operation CASTLE were obtained in March 2011 from the Defense Threat Reduction Agency (DTRA).  Based upon that updated dose estimate, a March 2011 Worksheet was completed; the Board cannot tell who completed the Worksheet, although, it appears to have been completed by RO staff.  

That March 2011 Worksheet noted that for Pacific Proving Grounds Veterans-of which the Veteran is one-based on the projected adjusted dose estimates (40 rem of radiation for total prostate doses), it was determined that people who were exposed after the age of 25 and/or who had onset of diagnosis greater than 25 years of exposure would yield an unlikely change that the maximum dose exposure would result in prostate cancer.  (If the Board understands the Worksheet's conclusions correctly.)  Based on this, the RO determined that referral to the Under Secretary for Health for additional advisory opinion was not appropriate.

38 C.F.R. § 3.311(b) dictates that if the Veteran has a radiogenic disease-which prostate cancer is a radiogenic disease-which manifested 5 years or more after last exposure, the case is to be referred to the Under Secretary for Benefits, for consideration of the case and opinion with consideration of the factors listed in 38 C.F.R. § 3.311(e).  

The Board is unable to tell if the March 2011 Worksheet is the result of the Under Secretary for Benefits' review of the case or not.  There is no letterhead connoting that the Worksheet was completed or obtained from the Under Secretary for Benefits' office, nor is there evidence that the people who signed the completed Worksheet were officials from the Under Secretary for Benefits' office.  

Moreover, even if such is considered to be such review, the Board notes that at least factors 38 C.F.R. § 3.311(e)(3), gender and pertinent family history, and (e)(6), extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to the development of the disease, were not contemplated by the March 2011 Worksheet.  Furthermore, the Board notes that if the March 2011 Worksheet was the Under Secretary for Benefits' review of the case, the rationale as required by 38 C.F.R. § 3.311(c)(1)(ii) is missing and/or deficient; the Board particularly notes that it is not understood from review of the Worksheet that such "sound scientific and medical evidence" demonstrates that a referral for an advisory opinion from the Under Secretary of Health is not appropriate in this case.

Accordingly, the Board finds that a remand is necessary at this time in order for this case to be referred to the Under Secretary for Benefits for review, as instructed by 38 C.F.R. § 3.311(b).  If the Under Secretary for Benefits does not find an advisory opinion is necessary, the "sound scientific and medical evidence" relied upon and the rationale for such a conclusion must be specifically evident in the opinion provided, as required under the relevant VA regulations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the Under Secretary for Benefits as required under 38 C.F.R. § 3.311(b) for review of the case and to obtain an opinion that is compliant with such review and with 38 C.F.R. § 3.311(c) and (e), to include all of the relevant factors for consideration as well as a rationale that is grounded in "sound medical and scientific evidence," as required by those regulations.

2.  Complete any further development of the claim the subject of this remand, to include any referral to the Under Secretary for Health for an advisory medical opinion, as appropriate.

3.  Following completion of the above and any additionally-indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for residuals of prostate cancer status post radical prostatectomy, to include as secondary to ionizing radiation exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



